Citation Nr: 0730403	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  03-22 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for patella femoral 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from March 1946 to July 
1948.

In an August 1981 determination, the RO denied the veteran's 
original claim of service connection for residuals of a back 
injury.  The veteran was notified of the denial of the claim 
later that month, but did not appeal.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision in which the RO declined to reopen the veteran's 
claim for service connection for residuals of a back injury, 
on the basis that new and material evidence had not been 
presented.  In that same decision, the RO denied service 
connection for patella femoral arthritis of the left knee.  
The veteran filed a notice of disagreement (NOD) in March 
2003, and the RO issued a statement of the case (SOC) in 
April 2003.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in July 
2003. 

In May 2004, the Board remanded the matters on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  After accomplishing further 
development, in January 2005, the RO issued a SSOC reflecting 
the denial of the claims for service connection, and returned 
the matters to the Board.  

In February 2007, the undersigned Veterans Law Judge granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).

In a decision later the same month, the Board reopened the 
veteran's claim for service connection for residuals of a 
back injury and remanded the issues of service connection for 
residuals of a back injury, on the merits, and for patella 
femoral arthritis of the left knee to the RO via the AMC for 
further development.  After accomplishing further 
development, in July 2007, the AMC issued a SSOC reflecting 
the denial of both claims for service connection, and 
returned the matters to the Board.

As a final preliminary matter, the Board notes that, in 
September 2007, the Board received additional evidence for 
consideration in connection with the claims on appeal.  The 
same month, in an informal hearing presentation, the 
veteran's representative waived RO jurisdiction review of 
such evidence.  The Board accepts this evidence for inclusion 
in the record on appeal.  See 38 C.F.R. § 20.1304 (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2.  The first clinical evidence and diagnosis of a lumbar 
spine disability (degenerative arthritis and degenerative 
disc disease) was more than 50 years after service discharge, 
and there is no competent evidence of a medical nexus between 
such disability and any incident of the veteran's period of 
military service, to include an 1946 back injury.

3.  The first clinical evidence and diagnosis of patella 
femoral arthritis of the left knee was more than 50 years 
after service discharge, and there is no competent evidence 
of a medical nexus between this disability and the veteran's 
period of military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
back injury are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).

2.  The criteria for service connection for patella femoral 
arthritis of the left knee are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of the evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO 
(to include via the AMC)).  Id; Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

The Board notes that letters dated in January 2002, June 
2004, and March 2007 collectively provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence would be obtained by 
VA, and the need for the appellant to advise VA of and to 
submit any further evidence that is relevant to the claim.  
The June 2004 and March 2007 letters, in particular, asked 
the appellant to send in pertinent evidence in his 
possession.  After the veteran was afforded an opportunity to 
respond to each notice identified above, the January 2005 and 
July 2007 SSOCs reflect readjudication of the claims on 
appeal.  Hence, the veteran is not shown to be prejudiced by 
the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).  

While it was not until the July 2007 SSOC that the AMC 
informed the appellant of how disability ratings and 
effective dates are assigned, and the type of evidence that 
impacts those determinations, consistent with 
Dingess/Hartman, on these facts, the timing of this notice is 
not shown to prejudice the veteran.  Because the Board's 
decision herein denies the veteran's claims for service 
connection, neither a disability rating or an effective date 
is being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claims.  Pertinent evidence associated with 
the claims file consists of the veteran's service medical 
records, private physician's statements, private medical 
records, as well as the report of VA examination report with 
an etiology opinion.  Also are of record and considered in 
connection with the claims are the written statements of the 
veteran and his representative .  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters being 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board is without authority 
to consider harmless error).   See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disease first diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) 
(2007).  See also 38 U.S.C.A. § 1154 (West 2002).

If a chronic disease, such as arthritis, becomes manifest to 
a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
arthritis during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Considering each of the veteran's claims in light of the 
above-noted legal authority, the Board finds that the record 
does not provide a basis for establishing service connection 
for residuals of a back injury or for a left knee disability.

Records from a private hospital show that the veteran 
reported that he had pulled his back muscles doing sit-up 
exercises during P.T. the day before and he was treated for 
acute back strain, in June 1946.  Otherwise, the veteran's 
service medical records are negative for complaints or 
diagnosis of, or treatment for, either a back or a left knee 
disability.  Clinical findings for the veteran's spine and 
extremities or his bones and joints were noted as normal on 
multiple physical examinations between his October 1945 
enlistment and his July 1948 separation examinations.  As 
such, there is no medical evidence of a chronic back or left 
knee disability in service.

Additionally, the first post-service evidence of a diagnosed 
back or left knee disability is in October 1999, when 
diagnoses of patella femoral arthritis and degenerative 
arthritis/degenerative disc disease in back were noted, many 
years after discharge from service.  Thus, although arthritis 
is among the chronic diseases for which a presumption of 
service connection arises if manifested to a compensable 
degree (10 percent) within a prescribed period post-service 
(one year), these provisions provide no basis for a grant of 
service connection for the veteran's diagnosed back and left 
knee disabilities.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2007).  
The Board also points out that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).  

Finally, the Board notes that there is no persuasive medical 
evidence of a nexus between the veteran's current back or 
left knee disability and service.  In fact, the most 
persuasive medical opinion on the question of etiology of the 
disabilities under consideration weighs against the claims.

The Board acknowledges that, in separate statements, two of 
the veteran's private treating physicians opined that the 
veteran's current back and left knee disabilities are linked 
to his military service.  In a January 2002 statement, C. N. 
H., M.D., opined that the veteran developed loss of cartilage 
of the left knee and degenerative disc disease of the lumbar 
spine due to post trauma while on active military service; 
that these conditions continued over time; and that it is 
likely the present diagnoses are linked to his military 
service.  In an October 2002 statement, C. J. N., M.D. opined 
that the veteran had developed and/or sustained an injury to 
his lumbar spine while on active duty, mainly while doing 
exercises as part of his physical training when he had an 
onset of severe back pain for which he received treatment at 
Duke University; and that he has been dealing with chronic 
pain since that time which has gotten worse over the years.  
Dr. C. J. N. added that as a pilot the veteran would have 
back pain when he was flying and after his flights, 
concluding that it is at least likely as not that the 
veteran's current intervertebral disc disorder of the lumbar 
spine, is linked to his military service.  

However, neither physician stated that any medical evidence, 
including the veteran's service medical records, were 
reviewed or relied on to reach their conclusions.  As such, 
the Board finds that these opinions are not persuasive, as 
they appear to have been based solely on the appellant's own 
reported history, and not based on review and consideration 
of the actual, contemporaneous medical evidence which fails 
to show a diagnosis of degenerative arthritis/degenerative 
disc disease of the lumbar spine or arthritis of the left 
knee at the time of the veteran's discharge from service or 
within one year after discharge.  As a medical opinion can be 
no better than the facts alleged by the appellant, an opinion 
based on an inaccurate factual premise has not probative 
value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 179, 180 (1993).  Similarly, in an August 2007 
office visit note, J. L. B., M.D., to answer the veteran's 
concerns about "war injury", stated that it is possible 
that injury to knee would accelerate an arthritic process 
which has continued over time.  Dr. J. L. B. opined that it 
is as least as likely that the veteran's arthritis is linked 
to his military service.  Medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

The Board also points out that the fact that these private 
physicians may treat, or have treated, the veteran on a 
regular basis-without more-does not add significantly to 
the probative value to either opinion.  The Court has 
expressly declined to adopt a "treating physician rule" 
which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or 
other physician.  See, e.g., Winsett v. West 11Vet. App. 420 
(1998), citing Guerrieri v. Brown, 4 Vet. App. 467 (1993).

By contrast, the Board finds probative the opinion of the 
June 2007 VA examiner on the question of current back and 
left knee disabilities.  This examiner opined that there is 
no indication that the veteran's current degenerative disk 
disease or knee degenerative arthritis are related to 
incidence[s] that occurred now some 60 years ago while in 
service.  In support, he noted that there is no medical 
documentation between 1946 and 2002 that he sought medical 
attention for either of these problems.  This examiner 
concluded that it is therefore his impression that it is less 
likely than yes that the veteran's knee or his back 
disability are related to incidents in service.  The Board 
notes that the opinion was based on both examination of the 
veteran, and consideration of his documented medical history 
and assertions, and is consistent with the record.  

Thus, the Board finds that medical opinion that weighs 
against the claim is entitled to more weight.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

In addition to the medical evidence, the Board has considered 
the assertions of the veteran (and those of his 
representative, on his behalf) advanced in connection with 
the current claims.  However, none of these assertions 
provide probative evidence in support of the claim.  For 
example, in a May 2002 statement, the veteran stated that 
when he was stationed at the Ottumwa, Iowa Naval Air Station 
he was hospitalized for knee and back problems, as well as a 
high fever resulting from participating in a survival 
exercise which consisted of rappelling down a 100-foot cliff 
and remaining out in -28 degree Fahrenheit weather for three 
days.  However, his in-service hospitalization report 
reflects that the veteran complained only about cough and 
headache and that he was treated for catarrhal fever and 
released after 17 days.  It does not include a notation 
relating to either the veteran's back or left knee.  

The Board does not doubt the sincerity of the belief that the 
veteran has current back and left knee disabilities related 
to service.  However, as lay persons without appropriate 
medical training and expertise, neither the veteran nor his 
representative is competent to provide probative (persuasive) 
evidence on a medical matter, such as the diagnosis of a 
specific disability or opinion as to etiology of any such 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen, 10 Vet. App. at 186 ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have 
no probative value.

For all the foregoing reasons, the claims for service 
connection for residuals of a back injury and for patella 
femoral arthritis of the left knee must be denied.  In 
reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for residuals of a back injury is denied.

Service connection for patella femoral arthritis of the left 
knee is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


